Case 2:20-cv-03216-JFW-MAA Document 26 Filed 09/17/20 Page 1 of 3 Page ID #:237

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No.: 2:20-cv-03216-JFW-MAA                                            Date: September 17, 2020
Title:      Ryan Michael Spencer v. Michael Carvajal


Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                   James Muñoz                                              N/A
                   Deputy Clerk                                    Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        N/A                                                 N/A

Proceedings (In Chambers):             Order to Show Cause Why the Petition Should Not Be
                                       Summarily Dismissed as Moot

                                               Background

        On April 6, 2020, the Court received Petitioner Ryan Michael Spencer’s (“Petitioner”)
Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241 by a Person in Federal Custody
(“Petition”). (Pet., ECF No. 1.) The Court deemed the Petition filed on April 7, 2020. The Petition
alleges one ground for federal habeas relief: that the Federal Bureau of Prisons (“BOP”) exceeded
its authority in designating the United States Penitentiary-Lompoc (“USP-Lompoc”) as Petitioner’s
location of confinement. (Id., at 3.) Petitioner alleges that prison staff informed him that he would
not be safe in the USP-Lompoc prison yard because the inmates have a “policy” of assaulting sexual
offenders. (Id.) Thus, Petitioner claims that his placement at USP-Lompoc violates the BOP’s “duty
to protect, safekeep, and properly designate me by law.” (Id.)

        On June 12, 2020, Respondent Michael Carvajal (“Respondent”) filed a Motion to Dismiss
the Petition (“Motion to Dismiss”), arguing that the Petition must be dismissed because Petitioner
failed to exhaust his administrative remedies, and does not state a cognizable habeas claim. (Mot. to
Dismiss, ECF No. 12.) On August 18, 2020, the Court received and filed Petitioner’s Opposition to
the Motion to Dismiss (“Opposition”). (Opp’n, ECF No. 22.)

         On September 14, 2020, the Court received and filed Petitioner’s Notice of Change of
Address, which states that Petitioner is now confined at FCI Mendota Federal Correctional
Institution in Mendota, California. (ECF No. 24.)




CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 3
Case 2:20-cv-03216-JFW-MAA Document 26 Filed 09/17/20 Page 2 of 3 Page ID #:238

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No.: 2:20-cv-03216-JFW-MAA                                           Date: September 17, 2020
Title:        Ryan Michael Spencer v. Michael Carvajal

                                                Discussion

        Pursuant to the Court’s independent obligation to consider its own subject-matter
jurisdiction, see Arbaugh v. Y & H Corp., 546 U.S. 500, 514 (2006), the Court questions whether
this case is now moot.

        Federal courts are barred from hearing matters in the absence of a live case or controversy.
See U.S. Const. art. III, § 2; Spencer v. Kemna, 523 U.S. 1, 7 (1998). To meet Article III’s case or
controversy requirement, the parties must continue to have a personal stake in the outcome of the
lawsuit throughout the proceedings. Wilson v. Terhune, 319 F.3d 477, 479 (9th Cir. 2003). Thus, “if
an event occurs . . . that makes it impossible for the court to grant any effectual relief whatever to a
prevailing party,” the claim must be dismissed as moot. Church of Scientology of California v.
United States, 506 U.S. 9, 12 (1992) (internal quotation marks & citation omitted).

        In this case, because the Petition challenged Petitioner’s placement at USP-Lompoc and did
not raise any other claims, Petitioner’s transfer to FCI Mendota appears to render the Petition moot.
(See Pet.)

        Accordingly, Petitioner is ORDERED TO SHOW CAUSE why the action should not be
dismissed without prejudice as moot. By no later than October 19, 2020, Petitioner shall file one of
the following responses to this Order to Show Cause:

         1.      If Petitioner concedes that the action is moot, Petitioner may file and serve a written
                 response stating that he concedes the action is moot. If Petitioner elects this option,
                 the Court will issue a recommendation that the action be dismissed without prejudice
                 as moot. Alternatively, instead of filing the written response described above,
                 Petitioner may dismiss this action voluntarily. The Clerk is directed to attach Form
                 CV-09 (Notice of Dismissal Pursuant to Federal Rules of Civil Procedure 41(a) or
                 (c)) to this Order to Show Cause.

         2.      If Petitioner does not concede that the action is moot, he must file a written response
                 explaining in detail why the case is not moot, providing relevant facts and legal
                 authorities.




CV-90 (03/15)                            Civil Minutes – General                            Page 2 of 3
Case 2:20-cv-03216-JFW-MAA Document 26 Filed 09/17/20 Page 3 of 3 Page ID #:239

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No.: 2:20-cv-03216-JFW-MAA                                   Date: September 17, 2020
Title:      Ryan Michael Spencer v. Michael Carvajal

      Petitioner is expressly cautioned that failure to respond to this Order to Show Cause by
October 19, 2020 will result in a recommendation that the action be dismissed without
prejudice as moot, and for failure to prosecute and failure to comply with a court order
pursuant to Federal Rule of Civil Procedure 41(b).


It is so ordered.




CV-90 (03/15)                        Civil Minutes – General                      Page 3 of 3
